Citation Nr: 1127314	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia, previously evaluated as right foot Morton's neuroma status post excision, since March 7, 2005.

3.  Entitlement to an increased (compensable) rating for right foot Morton's neuroma status post excision prior to March 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1979 and from February 1980 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  In the June 2005 rating decision, the RO granted a higher disability rating of 10 percent for bilateral metatarsalgia, previously evaluated as Morton's neuroma, right foot, status post excision effective March 7, 2005.  In the December 2005 rating decision, the RO continued the noncompensable disability rating for the Veteran's service-connected hearing loss.

In June 2010, the Board remanded these issues for further development.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has, at worst, been manifested by a Roman Numeral Level IV hearing loss in the right ear, and a Roman Numeral II loss in the left ear.
 
2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for bilateral hearing loss is inadequate.

3.  Since March 7, 2005, the Veteran has been receiving the maximum scheduler rating for bilateral metatarsalgia (Morton's neuroma).

4.  The preponderance of competent and probative evidence does not show a moderate or moderately severe disability in either foot since March 7, 2005.

5.  During the one-year period prior to March 7, 2005, it is factually ascertainable that the right foot Morton's neuroma underwent an increase in disability.

6.  The preponderance of competent and probative evidence does not show a moderate or moderately severe disability in the right foot during the one-year period prior to March 7, 2005.

7.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for bilateral metatarsalgia and right foot Morton's neuroma status post excision is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).
 
2.  The criteria for referral of a bilateral hearing loss for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).
 
3.  The criteria for an increased disability rating for bilateral metatarsalgia, previously evaluated as right foot Morton's neuroma status post excision, since March 7, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5279 (2010).

4.  The criteria for a 10 percent disability rating, but no higher, for right foot Morton's neuroma status post excision from March 7, 2004, to March 6, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5279.

5.  The criteria for referral of bilateral metatarsalgia and right foot Morton's neuroma status post excision for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and October 2005 and June 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The claims were recently readjudicated in a May 2011 supplemental statement of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the Veteran's VA treatment records.   

Pursuant to the Board's June 2010 remand, the RO afforded the appellant another VA audiological examination.  The VA audiological examiner only addressed the effect of the hearing loss on occupational activities instead of all functional effects.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). The Board, therefore, finds that VA substantially complied with the remand instructions because while the July 2010 VA audiological examiner addressed the effect of the claimant's hearing loss disability on his employment, the Veteran has described in various statements how his hearing loss affects his daily activities.  Hence, another remand is not in order for the issue of entitlement to an increased rating for bilateral hearing loss.

In a December 2010 statement from the Veteran, he argued that the July 2010 VA orthopedic examination is inadequate.  For example, the appellant stated the examiner reported that he did not currently use assistive devices on his feet.  However, while the examiner noted in one part of the part that the claimant did not currently assistive devices on his feet other than knee orthotics, the examiner in another part of the report indicated that the Veteran had been given shoe inserts that provided mild improvement in his symptoms.  Therefore, the examiner did note that the appellant currently uses assistive devices on his feet.  

Moreover, the Veteran claimed that although the examiner stated that he had a full range of motion in his toes, the examiner never asked or saw his toes in any position but straight.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Jones v. West, 12 Vet. App. 98, 102 (1999).  The VA examination reports contain findings from a physical examination, including a reporting of full range of motion in all toes.  The appellant's assertion, however, is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  The presumption of regularity in this case is not rebutted because the only evidence to the contrary is the claimant's allegation.

The representative argued that the examination was inadequate because the Veteran should have removed his shoes before walking so that his true symptoms may have been revealed.  The examination report shows that the Veteran clearly removed his shoes at some point during the examination, and there is no indication that wearing his shoes during any part of the examination misrepresented his current symptomatology.  

The remand instructed the VA orthopedic examiner to indicate whether the level of disability was moderate, moderately severe, or severe.  The RO instructed the examiner to indicate whether the level of disability was mild, moderate, or severe.  Given that the examiner described the level of disability as mild, there is substantial compliance with the remand order.  See Dyment, 13 Vet. App. at 146-47.

In short, the VA examinations are found to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA treatment records reflect that the Veteran has been treated by two private podiatrists.  The appellant has only submitted a September 2006 private treatment record from one of his podiatrists.  Pursuant to the Board remand, VA asked the claimant in a June 2010 correspondence to provide the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  The Veteran did not respond to that correspondence; he has not submitted any authorizations of release or any additional treatment records.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103. There is no further duty to assist the appellant with regard to obtaining private treatment records.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to an increased (compensable) rating for bilateral hearing loss.
 
Governing law and regulations
 
A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, the Veteran has demonstrated an exceptional pattern of hearing loss; therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.
 
Analysis
 
In February 1989, the RO granted service connection for right ear hearing loss and assigned a zero percent disability rating.  In February 1991, the RO granted service connection for left ear hearing loss and assigned a zero percent disability rating for bilateral hearing loss.  On October 14, 2005, the Veteran filed a claim for an increased rating.
 
A 10 percent evaluation requires competent evidence of at least a Roman Numeral Level IV hearing loss in one ear and a Roman Number Level III in the other ear.  38 C.F.R. § 4.85-4.86.  A review of the December 2005 and July 2010 VA examination reports shows that at worst the Veteran's hearing loss has been manifested by a Roman Numeral Level IV hearing loss in the right ear since October 14, 2004.  These reports, however do not show that the hearing loss has been manifested by at least a Roman Numeral Level III hearing loss in the left ear since October 14, 2004.
 
At the December 2005 VA examination, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 55, 65, and 65 in the right ear, respectively.  The average puretone threshold for the right ear was 51 decibels.  Speech discrimination was 92 percent in the right ear.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 30, 65, 70, and 70 in the left ear, respectively.  The average puretone threshold was 59 decibels for the left ear.  Speech discrimination was 96 percent in the left ear.
 
The December 2005 VA audiological findings correspond to a level I hearing loss in the right ear and a level I hearing loss in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of a level I hearing loss in one ear and a level I hearing loss in the other warrants the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

At the July 2010 VA examination, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 30, 55, 65, and 75 in the right ear, respectively.  The average puretone threshold for the right ear was 56 decibels.  Speech discrimination was 80 percent in the right ear.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 35, 60, 75, and 80 in the left ear, respectively.  The average puretone threshold was 63 decibels for the left ear.  Speech discrimination was 94 percent in the left ear.
 
The July 2010 VA audiological findings correspond to a level IV hearing loss in the right ear and a level II hearing loss in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of a level IV hearing loss in one ear and a level II hearing loss in the other warrants the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.
 
The Veteran underwent VA audiometric testing in March 2005.  The VA audiologist, however, did not test puretone thresholds at the frequency of 3000 hertz.  Therefore, the Board will not use the audiometric results from this testing in rating the Veteran's bilateral hearing loss.
 
The Board has considered the application of 38 C.F.R. § 4.86.  Nonetheless, the Veteran's hearing loss does not meet the criteria under that section.  Each loss at the four specified frequencies is not 55 decibels or greater in either ear.  Moreover, the appellant's hearing tests do not show a result of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Therefore, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for the Veteran.  

Turning to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The claimant's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  
 
The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455.
 
The July 2010 VA examiner stated that the hearing loss had significant effects on his occupation but that the only impact was hearing difficulty.  In various statements, the Veteran asserts that he has trouble hearing most voices and that hearing is extremely difficult in group situations and virtually impossible if there is background noise.  In his April 2006 VA Form 9, the appellant argues that a higher rating is warranted because he has hearing aids.

The evidence of record does not reflect that the appellant's bilateral hearing loss causes a marked interference with employment, or necessitates any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
The appeal is denied.
 
In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia, previously evaluated as right foot Morton's neuroma status post excision, since March 7, 2005.

Entitlement to an increased (compensable) rating for right foot Morton's neuroma status post excision prior to March 7, 2005.

Governing law and regulations

Under Diagnostic Code 5279, a 10 percent rating is warranted for anterior metatarsalgia (Morton's disease), regardless of whether it is unilateral or bilateral.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  See 38 C.F.R. § 4.6 (2010).


Analysis

In May 1999, the RO granted service connection for right foot Morton's neuroma status post excision and assigned a zero percent disability rating.  On March 7, 2005, the Veteran filed a claim for an increased rating for his right foot disorder.   In June 2005, the RO granted service connection for left foot metatarsalgia, reclassified the disability as bilateral metatarsalgia, and assigned a 10 percent disability rating for the bilateral foot disorder effective March 7, 2005.

The Board is presented with a record on appeal that demonstrates that, in addition to bilateral metatarsalgia (Morton's neuroma), medical professionals have diagnosed bilateral calcaneal spurs and bilateral pes cavus.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The June 2005 VA examiner described the calcaneal spurs as asymptomatic.  The July 2010 VA examiner indicated that the pes cavus was a congenital deformity, which completely unrelated to any injuries in active service and was manifested by a high-arch foot.

Since March 7, 2005, the Veteran has been assigned the maximum schedular rating for bilateral metatarsalgia (Morton's neuroma).  

The Board, however, will consider the bilateral foot disorder under Diagnostic Code 5284 for the period since March 7, 2005.  In his December 2010 statement, the Veteran argues that his level of disability is approximately severe in nature.  A review of the VA and private treatment records as well as the VA examination reports shows that the preponderance of competent and probative evidence does not show a moderate or moderately severe disability in either foot since March 7, 2005.  

The June 2005 VA examination report shows that there was no restriction or pain on motion.  The Veteran had bilateral tenderness typical of Morton's neuroma at the second and third intermetatarsal spaces on the right and the second intermetatarsal space on the left, as well as point tenderness in these locations on the plantar surfaces.  There was no abnormal weightbearing, weakness, or instability.  His foot posture upon standing was normal.

The July 2010 VA examination report reflects that the Veteran had diffuse mid foot tenderness and that the plantar fascia region was nontender.  He had a full range of motion in all toes without any significant toe abnormalities.  He had tenderness to palpation between the second and third toes bilaterally at the site of the metacarpophalangeal joints, but no significant painful motion, abnormal weightbearing, weakness, or instability.  As for objective evidence of pain or functional loss due to pain associated with the service-connected disability, the examiner noted the only objective abnormality see on exam was pes cavus.  The examiner indicated that the appellant had multiple areas of tenderness, like mid foot tenderness, but there were no other objective abnormalities and tenderness is somewhat subjective.  The examiner opined that the there was no supportive evidence seen objectively on exam or X-rays that would state that the claimant's service-connected disorder limits his functional ability.  The examiner stated that the Veteran's level of disability was mild.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no support in the objective medical evidence for an increased rating based on functional loss.  The objective medical findings in the June 2005 and July 2010 VA examination reports do not document any functional loss due to the service-connected bilateral metatarsalgia.  As noted above, there is no significant painful motion, abnormal weightbearing, weakness, or instability, and the July 2010 VA examiner opined that the there was no supportive evidence seen objectively on exam or X-rays that would state that the claimant's service-connected disorder limits his functional ability.  Accordingly, a higher level of disability will not be assigned based on 38 C.F.R. §§ 4.40 and 4.45.

As for the one-year period prior to March 7, 2005, VA treatment records show that in September 2004 the Veteran underwent a podiatry consult in which he stated that he wished to put off surgery until he could no longer stand the pain.  In February 2005, the appellant complained of foot pain.  Therefore, during the one-year period prior to March 7, 2005, it is factually ascertainable that the right foot Morton's neuroma underwent an increase in disability.  As such, a 10 percent disability rating under Diagnostic Code 5279 for the period from March 7, 2004, to March 6, 2005, is warranted.

Turning to Diagnostic Code 5284, the preponderance of competent and probative evidence does not show a moderate or moderately severe disability in the right foot during the one-year period prior to March 7, 2005.  The VA treatment records do not contain any physical examinations to support a finding of a moderate or moderately severe disability.  Moreover, there is no support in the objective medical evidence for an increased rating based on functional loss.  The VA treatment records do not document any functional loss due to the service-connected right foot Morton's neuroma.

The Veteran argued in his April 2006 VA Form 9 that a higher rating is warranted because he will eventually undergo surgery on his feet.  There is, however, no evidence that the appellant has undergone additional surgery.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The rating criteria are applied principally on the current state of disability - not what may occur in the future.  Id.  Should the Veteran undergo additional foot surgery in the future, he may file a new claim of entitlement to an increased rating at that time.

Turning to extraschedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral metatarsalgia and right foot Morton's neuroma status post excision is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's bilateral foot disorder with the pertinent criteria established in the rating schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  The symptoms presented by the appellant's bilateral foot disorder - pain and tenderness - are fully contemplated by the rating schedule.  While the claimant reported at the July 2010 VA examination that his bilateral foot disorder played a minor role in his ability not to work because he had difficulty standing and ambulating for long periods, the July 2010 VA examiner  opined that the there was no supportive evidence seen objectively on exam or X-rays that would state that the claimant's service-connected disorder limits his functional ability.  Simply put, there is no evidence the disability picture is exceptional when compared to other veterans with a similar disorder.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  














ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia, previously evaluated as right foot Morton's neuroma status post excision, since March 7, 2005, is denied.

An increased disability evaluation of 10 percent, but no higher, is granted for right foot Morton's neuroma status post excision from March 7, 2004, to March 6, 2005, subject to governing regulations concerning the payment of monetary benefits.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


